Case 2:20-cv-02612-DRH-SIL Document 10 Filed 10/02/20 Page 1 of 7 PageID #: 123



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
TRUSTEES OF THE NORTHEAST CARPENTERS
HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
and LABOR-MANAGEMENT COOPERATION                                     MEMORANDUM & ORDER
FUNDS,                                                               20-CV-2612 (DRH)

                                   Petitioners,

-against-

34 GROUP, INC.

                                    Respondent.
-------------------------------------------------------------------X

APPEARANCES:

For Petitioners:
Virginia & Ambinder LLP
40 Broad Street, 7th Floor
New York, NY 10004
By:    Nicole Marimon, Esq.

For Respondent: No Appearance


HURLEY, Senior District Judge:

        Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds (the “Funds” or “Petitioners”)

commenced this proceeding to confirm and enforce an Arbitrator’s Award rendered on March

20, 2020 against respondent 34 Group, Inc. ( “Respondent”) pursuant to a collective bargaining

agreement. For the reasons that follow, the petition is granted.

                                              BACKGROUND

        The following facts are taken from the Petition and exhibits thereto and presumed true as

no response to the petition has been filed and the time in which to do so has expired.



                                                  Page 1 of 7
Case 2:20-cv-02612-DRH-SIL Document 10 Filed 10/02/20 Page 2 of 7 PageID #: 124



        On or about December 11, 2018, Respondent agreed to be bound to the June 1, 2016

through May 31, 2021 Northwest Region Agreement (“CBA”), which requires Respondent to

make contributions to the Funds for all work within the trade and geographical jurisdiction of the

Union. The CBA further provides that “[t]he Employer shall be bound by and shall comply with

the Trust Agreements, plans and/or rules, policies and regulations of the applicable Funds,

including the Funds’ Joint Policy for the Collection of Delinquent Contributions (“Collection

Policy”), as may be amended from time to time, to the extent not inconsistent with this

Agreement.” Pursuant to the Collection Policy, “[i]f an employer fails to submit remittance

reports, weekly payroll reports, or other reports of work for which contributions to the Funds are

required, such that the Funds cannot determine the amount owed by the employer for a given

month, then …the [Funds] will compute the estimated amount of contributions due by assuming

that the hours for which the employer is obligated to contribute for each week in the unreported

month equal the highest number of average hours for which the employer was obligated to

contribute in a week for any four consecutive weeks within the 36 months immediately

preceding the unreported month.” Under the Collection Policy, interest on delinquent

contributions is to be calculated at the minimum rate of 0.75% per month, compounded,

liquidated damages are calculated from the Due Date, and shall be 20% of the delinquent

Contributions. The Collection Policy further provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator and that the employer shall be liable for all costs incurred in collecting delinquent

contributions, including, without limitation, audit costs and arbitration fees. (Pet. ¶¶ 1-13, 15-16.)

        A dispute arose when, in violation of the CBA, Respondent failed to submit reports and

contributions owed to the Funds for the period December 2019 through February 2020. Pursuant

to the Collection Policy, Petitioners initiated arbitration before the designated arbitrator, J.J.

                                              Page 2 of 7
Case 2:20-cv-02612-DRH-SIL Document 10 Filed 10/02/20 Page 3 of 7 PageID #: 125



Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent to Arbitrate

Delinquency to Respondent by Certified Mail. (Pet. ¶¶ 14, 17-18.)

         A hearing was held and the arbitrator rendered his award, in writing, dated March 20,

2020 (the “Award”). The arbitrator found that Respondent was in violation of the terms of the

CBA and ordered Respondent to pay the Funds the sum of $204,815.58 consisting of delinquent

contributions in the amount of $168,255.62, interest of $1,258.84, liquidated damages of

$33,651.12, attorneys’ fees of $900 plus interest on the attorneys’ fees at the rate of 10% from

the date of the Award, and the arbitrator’s fee of $750 pursuant to the CBA. (Pet. ¶ 19.)

         Respondent has failed to abide by the Award. (Pet. ¶ 20.) This petition is timely, as it was

filed within the one-year statute of limitations applicable to a petition to confirm an arbitrator’s

award.

                                           DISCUSSION


I.       Confirmation of the Arbitration Award - General Legal Principles

         “Section 301 of the Labor Management Relations Act (LMRA), 29 U.S.C. § 185 . . .,

provides federal courts with jurisdiction over petitions brought to confirm labor arbitration

awards.” Local 802, Associated Musicians of Greater N.Y. v. Parker Meridien Hotel, 145 F.3d

85, 88 (2d Cir. 1998). Courts treat a petition to confirm an arbitration award as akin to a motion

for summary judgment. See Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582, 128 S. Ct.

1396, 170 L. Ed. 2d 254 (2008); D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 107-08 (2d Cir.

2006). A movant is entitled to summary judgment when it “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).




                                             Page 3 of 7
Case 2:20-cv-02612-DRH-SIL Document 10 Filed 10/02/20 Page 4 of 7 PageID #: 126



       Confirmation of an arbitration award is ‘a summary proceeding that merely makes what

is already a final arbitration award a judgment of the court[.]’ ” D.H. Blair, 462 F.3d at 110

(quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)). As such, “judicial

review of an arbitration award is narrowly limited.” Barbier v. Shearson Lehman Hutton Inc.,

948 F.2d 117, 120 (2d Cir. 1991). The district court’s role is to ensure that the arbitrator “acted

within the scope of the authority granted him by the parties” and that there is “at least a ‘barely

colorable justification for the outcome reached.’ ” Trs. of the N.Y.C. Dist. Council of Carpenters

Pension Fund v. Interior Cinema Inc., 2015 WL 6459261, at *4 (S.D.N.Y. Oct. 23, 2015)

(quoting Landy Michaels Realty Corp. v. Local 32 B–32J, Serv. Emps. Int'l Union, 954 F.2d 794,

797 (2d Cir. 1992)). "[A] court must confirm an arbitration award as long as it 'draws its essence

from the collective bargaining agreement and is not the arbitrator's own brand of industrial

justice.'" Trs. of Empire State Carpenters Annuity, Apprenticeship, Labor-Mgmt. Cooperation,

Pension and Welfare Funds v. Baroco Contracting Corp., 2016 WL 2893239, at *3 (E.D.N.Y.

Apr. 19, 2016) (quoting Trs. Of Empire State Carpenters Annuity, Apprenticeship, Labor-Mgmt.

Cooperation, Pension & Welfare Funds v. Fourmen Constr., Inc., 2016 WL 146245, at *2

(E.D.N.Y. Jan. 13, 2016)).

II.    The Award is Confirmed

       A.      Liability

       Here, the documentation before this Court establishes that Respondent was bound by the

CBA and Collection Policy during the relevant time period, that the Funds complied with the

collection policy, and that the dispute was submitted to arbitration with due notice to the

Respondent. Furthermore, the arbitrator reasonably determined that Respondent failed to remit

said contributions to the Funds.



                                            Page 4 of 7
Case 2:20-cv-02612-DRH-SIL Document 10 Filed 10/02/20 Page 5 of 7 PageID #: 127



       B.      Damages

       In his award, the arbitrator ordered Respondent to pay the Funds the sum of $204,815.58

consisting of delinquent contributions in the amount of $168,255.62, interest of $1,258.84,

liquidated damages of $33,651.12, attorneys’ fees of $900 plus interest on the attorneys’ fees at

the rate of 10% from the date of the Award, and the arbitrator’s fee of $750 pursuant to the CBA

       As the Arbitrator granted these sums in accordance with the CBA and Collection Policy,

he has provided far more than a “barely colorable justification.” See Marine Pollution Serv., Inc.

v. Local 282, 857 F.2d 91, 94 (2d Cir. 2013).

       C.      Interest

       Under ERISA, “interest on unpaid contributions shall be determined by using the rate

provided under the plan, or, if none, the rate prescribed under section 6621 of Title 26.” 29

U.S.C. § 1332(g)(2). Moreover, when interest is accruing during the pendency of the action and

it is explicitly requested in the complaint, such interest will be awarded. Ames v. STAT Fire

Suppression, Inc., 227 F.R.D. 361, 362 (E.D.N.Y.2005). Pursuant to the Collection Policy,

interest on delinquent contributions is to be calculated at the rate of 0.75% per month, and such

an amount was explicitly sought in the petition. Accordingly, Respondent will be ordered to pay

interest of 0.75% per month, from the date of the arbitration award (March 20, 2020) to the date

of judgment.

       D.      Attorney’s Fees and Costs

       Courts in this district have observed that “courts have routinely awarded attorney’s fees

in cases where a party merely refuses to abide by an arbitrator’s award without challenging or

seeking to vacate it through a motion to the court.” Trustees of New York Dist. Council of

Carpenters Pension Fund v. All. Workroom Corp., 2013 WL 6498165, at *6 (S.D.N.Y. Dec. 11,

2013) (internal quotations marks omitted). Reasonable attorney’s fees are calculated according to

                                            Page 5 of 7
Case 2:20-cv-02612-DRH-SIL Document 10 Filed 10/02/20 Page 6 of 7 PageID #: 128



the lodestar method, which requires multiplying the number of hours reasonably expended by a

reasonable hourly rate. See McDonald v. Pension Plan of the NYSA–ILA Pension Trust Fund,

450 F.3d 91, 96 (2d Cir. 2006) (per curiam).

       In support of the petitioners’ claim for attorney’s fees arising out of this petition, the

petitioners’ counsel submitted a summary of tasks completed and time billed, totaling 6.4 hours

of work. Pet. Ex. G. The petitioners’ counsel billed $350 per hour for a partner at Virginia &

Ambinder, LLP (“V&A”) and $120 per hour for legal assistants’ work. Id. at ¶ 30-33. These

rates are reasonable given the prevailing rates in this district. See Trustees of New York Dist.

Council of Carpenters Pension Fund v. Concrete Brothers Construction LLC, 2020 WL 3578200

(S.D.N.Y. July 1, 2020) (finding rates of $350 for a partner at Virginia & Ambinder, LLP and

$120.00 for its legal assistants to be reasonable). Because the rates billed and time expended on

this action by the petitioners’ counsel are reasonable, the Court grants the Petitioners’ request for

$643.00 in attorney’s fees.

       Court costs for court filing fees and service fees are routinely permitted, and the Court

grants the total requested court costs and disbursements of $470.00. See New York City &

Vicinity Dist. Council of Carpenters v. Plaza Constr. Grp., Inc., 2016 WL 3951187, at *2

(S.D.N.Y. July 19, 2016) (collecting cases).

       E.      Post-judgment Interest

       The petitioners are also entitled to post-judgment interest on the full amount of the

judgment at the rate provided under 28 U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545

(2d Cir. 1996) (“The award of post-judgment interest is mandatory on awards in civil cases as of

the date judgment is entered.”) (citing 28 U.S.C. § 1961(a)).




                                             Page 6 of 7
Case 2:20-cv-02612-DRH-SIL Document 10 Filed 10/02/20 Page 7 of 7 PageID #: 129



                                         CONCLUSION

       The petition to confirm the arbitration award in the amount of $204,815.58 (consisting of

delinquent contributions in the amount of $168,255.62, interest of $1,258.84, liquidated damages

of $33,651.12, attorneys’ fees of $900 plus interest on the attorneys’ fees at the rate of 10% from

the date of the Award, and the arbitrator’s fee of $750) is granted. Petitioners are further awarded

attorneys’ fees in the amount of $643.00, costs in the amount of $470.00, and post judgment

interest pursuant to 28 U.S.C. § 1961. The Clerk of Court is directed to enter judgment

accordingly and to close this case.

       SO ORDERED.

Dated: Central Islip, New York                 s/ Denis R. Hurley
       October 2, 2020                        Denis R. Hurley
                                              United States District Judge




                                            Page 7 of 7
